Colvin, J., dissenting: I voted yes in Lunsford v. Commissioner, 117 T.C. 159 (2001), because I believe our jurisdiction in that case is provided by the notice of determination. However, I dissent here because I believe the fact that we have jurisdiction does not relieve respondent of the duty to provide an opportunity for a hearing as required by section 6330(b). Because we have jurisdiction, if we had required respondent to provide an opportunity to petitioner to have a hearing, we could have then concluded the case by using whatever procedure is appropriate (e.g., a trial or dispositive motion) without requiring the taxpayer to file a new petition. Gale, J., agrees with this dissenting opinion.